Motion for reargument denied, without costs. Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Did this Court err, as a matter of law, in reversing so much of Special Term’s judgment and order as dismissed the ‘second proceeding,’ and in denying respondents’ *696motion with respect to said proceeding?” Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.